ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_04_EN.txt. 265




                DECLARATION OF JUDGE OWADA



   I concur with all the points in the operative clause of the Judgment
relating both to jurisdiction and to the merits, except one. However, I
have voted against subparagraph (1) (d) relating to jurisdiction to adju-
dicate upon the dispute concerning the arrest warrants issued against the
two senior Djiboutian officials on 27 September 2006.
   For this reason, I wish to make this statement to clarify my position on
that point.

                                   *   *
   1. As the Court rightly observes, “this is the first time it falls to the
Court to decide on the merits of a dispute brought before it by an appli-
cation based on Article 38, paragraph 5, of the Rules of Court” (Judg-
ment, para. 63). While “the jurisdiction of the Court can be founded on
forum prorogatum in a variety of ways, by no means all of which fall
under Article 38, paragraph 5” (ibid., para. 64), in the present case the
Court can exercise jurisdiction on the basis of forum prorogatum only to
the extent that the respondent State has, through its conduct before the
Court or in relation to the applicant State, acted in such a way as to have
consented to the jurisdiction of the Court (ibid., para. 61).
   2. It is thus clear that in the present case the basis and scope of the
jurisdiction of the Court has to be determined strictly with reference to
the scope of the consent given by the Respondent in its letter of
25 July 2006 in relation to the offer made by the Applicant in its Applica-
tion. In other words, the overlapping elements in these two documents
forming the common consent of the Parties define the precise scope of
jurisdiction conferred upon the Court by the Parties in the present case.

   3. When reduced to these essential elements, the present case brought
before the Court on the basis of forum prorogatum is no different in its
legal analysis from a case brought under Article 36, paragraph 2, of the
Statute of the Court on the basis of two unilateral declarations accepting
the jurisdiction of the Court under the optional clause, except for the fact
that the consent of the Respondent in the present case has been given
ad hoc by the letter of the Respondent of 25 July 2006 and is confined
strictly to what the Respondent has accepted in terms of jurisdiction lim-
ited ratione materiae in relation to the Application of the Applicant.

  4. Thus while it is true that “[f]or the Court to exercise jurisdiction on
the basis of forum prorogatum, the element of consent must be either

92

266          QUESTIONS OF MUTUAL ASSISTANCE (DECL. OWADA)


explicit or clearly to be deduced from the relevant conduct of a State”
(Judgment, para. 62), in a situation where the necessary element of con-
sent is expressed in the written form of a letter from the Respondent as in
the present case, rather than through its conduct that would enable the
Court to deduce the element of consent as in the Corfu Channel case, the
task of the Court should not be any different from a case based on two
declarations under the optional clause. All that is required is to interpret
and apply the two relevant documents, so that the precise scope of the
common consent of the parties may be defined through identifying the
overlapping elements common to the two relevant documents.

   5. The Court in the present Judgment professes to follow this princi-
ple. It is my view, however, that the Judgment in fact makes a distinction
between the present case where the Court’s jurisdiction is founded on
forum prorogatum and other past cases where such is not the case, at any
rate with regard to the scope of the subject-matter of the dispute over
which the Court assumes jurisdiction.
   6. The Judgment states that “[w]here jurisdiction is based on forum pro-
rogatum, great care must be taken regarding the scope of the consent as
circumscribed by the respondent State” (Judgment, para. 87). Specifi-
cally, in determining whether the Court has jurisdiction over events that
took place after the filing of the Application, i.e., the witness summons of
2007 served on the President of Djibouti and the arrest warrants of 2006
issued against the Djiboutian senior officials, the Judgment rejects as
irrelevant to the present situation the criteria established in its jurispru-
dence as to whether those facts or events which are subsequent to the fil-
ing of the Application are inseparably connected to the facts or events
expressly falling within the purview of the Court’s jurisdiction, so that
they may be covered by the scope of the subject of the dispute (e.g., Fish-
eries Jurisdiction (Federal Republic of Germany v. Iceland) ; LaGrand
(Germany v. United States of America) ; and Arrest Warrant of
11 April 2000 (Democratic Republic of the Congo v. Belgium)). The
Judgment makes a distinction by stating that “[i]n none of these cases
was the Court’s jurisdiction founded on forum prorogratum”. Whereas
“[i]n the present case, where it is so founded, the Court considers it
immaterial whether these later elements would ‘go beyond the declared
subject of (the) Application’”,



      “what is decisive is that the question of its jurisdiction over the
      claims relating to these arrest warrants is not to be answered by
      recourse to jurisprudence relating to ‘continuity’ and ‘connexity’,
      which are criteria relevant for determining limits ratione temporis to
      its jurisdiction, but by that which France has expressly accepted in
      its letter of 25 July 2006” (Judgment, para. 88).


93

267         QUESTIONS OF MUTUAL ASSISTANCE (DECL. OWADA)


   7. It should be pointed out, however, that the jurisprudence in ques-
tion relating to so-called “continuity” and “connexity” has been devel-
oped, not so much in the context of limitation ratione temporis as pre-
cisely for the purpose of determining the scope of the subject-matter
which forms the basis of acceptance of the jurisdiction of the Court by
the parties. Thus in the Fisheries Jurisdiction (Federal Republic of Ger-
many v. Iceland) case, the Court stated that “[t]he submission is one
based on facts subsequent to the filing of the Application, but arising
directly out of the question which is the subject-matter of that Applica-
tion” and “[a]s such it falls within the scope of the Court’s jurisdiction
defined in the compromissory clause of the Exchange of Notes of
19 July 1961” (I.C.J. Reports 1974, p. 203, para. 72 ; emphasis added). In
my view, this is exactly the situation with regard to the present case in
relation to the witness summonses. In other words, the sole issue here is
whether or not the events of 2006 relating to the arrest warrants issued
after the filing of the Application by Djibouti arose directly out of the
issue that constitutes the subject-matter of the Application.
   8. The Court declares that “[a]lthough the arrest warrants could be
perceived [to be] a method of enforcing the summonses, they represent
new legal acts in respect of which France cannot be considered as having
implicitly accepted the Court’s jurisdiction” and that “[t]herefore, the
claims relating to the arrest warrants arise in respect of issues which are
outside the scope of the Court’s jurisdiction ratione materiae” (Judg-
ment, para. 88 ; emphasis added).
   9. It is hard to follow, however, why the issuance of arrest warrants,
which after all is nothing else than what is the necessary legal conse-
quence that is bound to follow from the refusal to comply with the sum-
monses (Article 109 of the French Code of Civil Procedure), represents a
new legal act that should be excluded from the scope of jurisdiction,
whereas the issuance of the new summons to the President was “a repeti-
tion of the preceding one”, which the Respondent itself admitted as null
and void, and thus “in its substance, it is the same summons” (Judgment,
para. 91), thus bringing this latter act within the purview of the jurisdic-
tion of the Court.
   10. In my view, the issue in both instances is the same. It is the issue of
whether the acts subsequent to the filing of the Application fall within the
scope of the acceptance by France of the Court’s jurisdiction ratione
materiae as can be deduced from the language used in France’s letter of
25 July 2006, in particular the expression “in respect of the dispute form-
ing the subject of the Application and strictly within the limits of the
claims formulated therein by the Republic of Djibouti” (ibid., para. 77).

   11. I agree with the Judgment that the limitation on jurisdiction
imposed by France in this letter is clearly not a limitation ratione tempo-
ris but a limitation ratione materiae. Precisely for this reason, the issue of
whether the two instances fall within the scope of “the dispute forming
the subject of the Application” is a question that relates to the limitation

94

268         QUESTIONS OF MUTUAL ASSISTANCE (DECL. OWADA)


on substance, and not to the limitation on time. When one examines Dji-
bouti’s Application carefully, the items in paragraph 4 (e), (f) and (h) (ii)
clearly refer to a state of affairs (the existence of violation of immunities)
that prevailed at the time of Djibouti’s Application, rather than particu-
lar events (the issuance of summonses) that had taken place by the time
of the submission of its Application (Application, p. 7, para. 4). In this
sense, the jurisprudence of the Court as established in the cases referred
to above (see paragraph 6 above) is of relevance to the present case in
terms of limitation on substance, and not in terms of limitation on time,
in interpreting what is contained in France’s letter of acceptance. (It
would be different, if France’s letter had spoken of the finite limitation
ratione temporis expressly excluding everything that had happened after
the date of Application from the jurisdiction of the Court.)

   12. For these reasons I regretfully cannot agree with the Judgment on
this point, in that the Judgment departs from the established jurispru-
dence on the issue of the scope of the “subject-matter of the dispute” in
introducing a new criterion of whether the subsequent events after the
submission of the Application were “new legal acts” or not (Judgment,
para. 88). By this yardstick, the new summons issued in 2007 addressed
to the President of Djibouti should also be a new legal act.

   13. It may be added that in spite of this reservation on my part, I con-
cur with the Judgment of the Court as far as the merit aspects of this
issue relating to the immunity of the senior Djiboutian officials are con-
cerned. Under these circumstances, my reservation on this point of juris-
diction in the final analysis does not affect the conclusion that the Court
has reached on the issue of the immunity of the senior Djiboutian offi-
cials.

                                               (Signed) Hisashi OWADA.




95

